 1

 2

 3

 4

 5

 6

 7                                               UNITED STATES DISTRICT COURT
 8                                             EASTERN DISTRICT OF CALIFORNIA
 9                                                       SACRAMENTO DIVISION

10   ESTATE OF SAOUN POL, et al.,                                                Case No. 2:21-cv-00788-WBS-AC

11                    Plaintiffs,                                                ORDER GRANTING PLAINTIFF J.P.’S EX
                                                                                 PARTE MOTION FOR APPOINTMENT OF
12   vs.
                                                                                 GUARDIAN AD LITEM
13   CITY OF STOCKTON, et al.,

14                    Defendants.

15          Pursuant to Fed. R. Civ. P. 17(c)(2) and E.D. Cal. L.R. 202(a), the Court GRANTS Plaintiff J.P.’s

16   ex parte motion for appointment of guardian ad litem.

17          The Court FINDS that the appointment of Channy Sok-Hang as Plaintiff J.P.’s guardian ad litem

18   for purposes of prosecuting this action is appropriate and in the best interest of Plaintiff J.P., where

19   Plaintiff J.P. is a currently a minor and Channy Sok-Hang is his biological mother and maintains sole

20   custody.

21          Accordingly, the Court APPOINTS Channy Sok-Hang as the guardian ad litem of Plaintiff J.P.

22   for purposes of prosecuting this action, until Plaintiff J.P. reaches the age of majority or the Court orders

23   otherwise.

24          IT IS SO ORDERED.

25   Dated: May 3, 2021

26
27

28

30                                                                           1
                  ORDER GRANTING PLAINTIFF J.P.’S EX PARTE MOTION FOR APPOINTMENT OF GUARDIAN AD LITEM
31                 Estate of Pol v. City of Stockton, United States District Court, Eastern District of California, Case No. 2:21cv00788-WBS
